The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document was signed electronically at the
time and date indicated, which may be materially different from its entry on the record.




      Dated: 02:14 PM November 25, 2020




                             UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

      IN RE:                                             :   CHAPTER 7
                                                         :
      PRIDE OF THE HILLS                                 :   CASE NO. 17-62060
      MANUFACTURING INC., et al. 1                       :   (Jointly Administered)
                                                         :
           Debtors.                                      :   JUDGE RUSS KENDIG
                                                         :
                                                         :   MEMORANDUM OF OPINION
                                                         :   (NOT FOR PUBLICATION)
                                                        :

       This matter is before the court to consider Trustee’s Ex Parte Motion for Authority to
Provide Limited Notice of Application for Administrative Expense (Doc. #254) (the “Motion”),
filed November 19, 2020. For the reasons explained below, the court denies the Motion.

       The court has subject matter jurisdiction of this case under 28 U.S.C. § 1334 and the
general order of reference issued by the United States District Court for the Northern District of
Ohio. Gen. Ord. No. 2012-07 (N.D. Ohio April 4, 2012). This matter is a core proceeding and
the court has authority to enter final orders and judgments. 28 U.S.C. § 157(b)(2)(A), (O).
Pursuant to 28 U.S.C. § 1408, venue in this court is proper.

        This opinion is not intended for publication or citation. The availability of this opinion,
in electronic or printed form, is not the result of a direct submission by the court.

1
 The Debtors are Pride of the Hills Manufacturing, Inc. (Case No. 17-62060), Pride of the Hills Manufacturing of
Killbuck, Inc. (Case No. 17-62061), and Audrian Properties LLC (Case No. 17-62062).




17-62060-rk        Doc 255       FILED 11/25/20          ENTERED 11/25/20 14:43:52                 Page 1 of 3
        In the Motion, Trustee states that she will file an Application for Administrative Expense
(the “Application”), in which she will seek to pay $2,362.50 to Attorneys Mediation Services
(“AMS”). Trustee argues that AMS’s services were necessary to the administration of this case.
Trustee wants to limit notice of the Application to Debtor’s counsel, the U.S. Trustee, AMS, and
creditors that have requested notice or who are on the court’s electronic mail list. Trustee argues
that providing notice of the Application to all creditors would be burdensome to the estate.

        Rule 2002(a)(6) of the Federal Rules of Bankruptcy Procedure requires 21 days’ notice to
all creditors of “a hearing on any entity’s request for compensation or reimbursement of
expenses if the request exceeds $1,000[.]” Fed. R. Bankr. P. 2002(a)(6). Rule 2002(h) allows
notice to be limited in chapter 7 cases to the debtor, the trustee, and creditors that have filed
claims. Fed. R. Bankr. P. 2002(h). In addition, Local Rule 2002-1(a) states:

               (a) Limitation on Notices in Chapter 7 Cases. After the time for
               filing non-governmental claims has expired in Chapter 7 cases, all
               notices required by Fed. R. Bankr. P. 2002(a)(2), (3), (4), and (6)
               shall, unless otherwise ordered by the Court, be mailed only to
               creditors who have filed claims, and persons who have filed a
               request for all notices pursuant to Fed. R. Bankr. P. 2002(i).

L.B.R. 2002-1(a). Local Rule 2002-1(a) allows Trustee to automatically provide the lesser
service provided for in Federal Bankruptcy Rule 2002(h) after the claims bar date without
requesting it. Thus, while Trustee is not required to provide notice to the entire creditor body,
she must still provide notice to creditors who have filed claims. Trustee has not cited to any
authority that would allow the court to deviate from this notice requirement. Thus, the court will
deny the Motion.

        In addition, 11 U.S.C. § 503(b) governs administrative expenses. Section 503(b)(2)
allows for administrative expenses of “compensation and reimbursement awarded under section
330(a) . . . .” If Trustee is going to rely on § 503(b)(2) in her Application, then she will need to
demonstrate compliance with § 330(a). See In re Hirsch, 550 B.R. 126, 145 (Bankr. W.D. Mich.
2016) (“An award of compensation under section 330(a) is a prerequisite to satisfaction of
section 503(b)(2). In the event that section 330(a) is satisfied, section 503(b)(2) is also
satisfied.”). Among other things, Trustee will need to demonstrate that AMS qualifies as a
“professional person.” Trustee will also need to address whether it is proper to grant her
Application despite the fact that AMS has not been employed pursuant to § 327(a). See Michel
v. Federated Dep’t Stores (In re Federated Dep’t Stores), 44 F.3d 1310, 1320 (6th Cir. 1995) (“a
valid appointment under § 327(a) is a condition precedent to the decision to grant or deny
compensation under § 330(a) or § 328(c).”); see also In re Integrity Supply, Inc., 417 B.R. 514,
518 (Bankr. S.D. Ohio 2009) (citing Lamie v. United States Trustee, 540 U.S. 526, 538-39
(2004)).

       In the event Trustee files another motion to limit notice of her Application, Trustee must
provide specific legal authority in support of such request and file the Application at the same
time. The court will enter a separate order in accordance with this opinion.

                                                 2


17-62060-rk      Doc 255     FILED 11/25/20       ENTERED 11/25/20 14:43:52            Page 2 of 3
Service List:

Lisa M. Barbacci
P.O. Box 1299
Medina, Ohio 44258-1299

Attorneys Mediation Svcs., LLC
124 – 15th St. NW
Canton, OH 44703

PRA Receivables Mgmt., LLC
PO Box 41021
Norfolk, VA 23541




                                           3


17-62060-rk     Doc 255   FILED 11/25/20   ENTERED 11/25/20 14:43:52   Page 3 of 3
